          Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 1 of 8 ufol~~RT
                                                                    EASTERN DISTRICT ARKANSAS

                                                                          NOV 10 2020
                                                              JAMES w. dMACK, CLERK
                                                              By:           ~            DEPCLE


      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
             DISTRICT OF ARKANSAS, ~S'FERN DIVISION
                                              CENTRVtL
BRIDGET ROBERTS                                           PLAINTIFF

vs.                        CASE NO: 4:20-cv-01326 -DPM-BD

PVHCORP                                                   DEFENDANT


                                    COMPLAINT

         Plaintiff Bridget R. Roberts ("Plaintiff" or "Ms. Roberts"), by and

through her attorney, files this Complaint and Jury Demand against

Defendant PVH Corp. The following allegations are based on personal

knowledge as to Plaintiff's own conduct and on information and belief as to

the acts of others.

                                  INTRODUCTION

      1. In this civil action, Plaintiff alleges that Defendant engaged in unlawful

retaliation in response to Plaintiff's EEO Charge of Discrimination.



      2. On February 13, 2019, Plaintiff filed a charge of discrimination

against Defendant alleging that Defendant denied her a promotion as a

result of her age.
                                                                              Marshall
                                                                 Deere
        Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 2 of 8




  3. In late February 2019, soon after Plaintiff filed the EEO charge,

Plaintiff's supervisor, De'Shon Osbey, began accusing Plaintiff of making

mistakes in the workplace. He had not mentioned any mistakes prior to the

EEO charge, nor had Plaintiff been disciplined prior to the EEO charge.

  4. Multiple employees made the same mistakes that Plaintiff was

accused of making, but were not disciplined for those mistakes.

  5. For example, Mr. Osbey accused Plaintiff of missing bank deposit

register discrepancies and required closed circuit television audits.

  6. In May of 2019, Osbey texted Roberts and asked her to write down

that he had performed an audit when he had not.

  7. Assistant manager, A'Dante Johnson, and Roberts' supervisor, Abby,

also missed required closed circuit television audits and trash inspections

and had register discrepancies in May, but were not reprimanded nor

demoted.

  8. Osbey also accused Roberts of making mistakes that she had not

made.

   9. Osbey accused Roberts of making a register discrepancy on a

register that she did not work.




                                      2
         Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 3 of 8




   10.       Osbey accused Roberts of making a trash inspection violation

in May of 2019, but there was no television audit showing that she

committed the violation.

   11.          Additionally, after Roberts filed her EEO complaint, Osbey

scheduled only one sales associate to assist with her shift, but provided

other members of management with two or three sales associates.

   12.          On August 24, 2019 Mr. Osbey gave Plaintiff a corrective action

form listing numerous workplace issues and demoted Plaintiff from her

Floor Supervisor position.

   13.          On August 17, 2020, the EEOC mailed Plaintiff a notice of her

right to sue.

   14.          Plaintiff brings this action seeking a declaration that Defendants

violated the ADEA. Plaintiff also seeks damages for the income she would

have received had Defendant not abided by its discriminatory behavior in

violation of the ADEA.

                                     PARTIES

   15.          Plaintiff Bridget Roberts is a 42-year-old resident of Little Rock,

Arkansas.

   16.          Defendant PVH Corp, Inc. is a publicly traded company with

over 36,000 employees worldwide headquartered in New York City, New

                                           3
         Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 4 of 8




York. PVH Corp is a clothing company which owns Tommy Hilfiger among

other clothing brands. Defendant maintains a retail store in Little Rock,

Arkansas where the position for which Plaintiff applied was located.

                         JURISDICTION AND VENUE

   17.       Because this case is brought under the ADEA, 29 U.S.C. § 621

      et

seq., this Court has federal question jurisdiction under 28 U.S.C. § 1331

and 28 U.S.C. § 1343(4). Plaintiffs employment Defendant is in the

Eastern District of Arkansas.

   18.       Venue is proper in the Eastern District of Arkansas because

this cause of action arose within this District and Division in that a

substantial part of the acts and omissions giving rise to the claims in this

case occurred in this District. Venue also is proper in this District because

the Defendant is subject to personal jurisdiction therein due to its

substantial, continuous, and systematic commercial activities in this District.

See 28 U.S.C. § 1391 (b), (c).

                                 COUNT ONE

Retaliation in Violation of the ADEA




                                        4
         Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 5 of 8




   19.       The ADEA makes it unlawful for employers or their agents to

discriminate against an employee for her efforts to oppose age

discrimination prohibited by the ADEA. 29 U.S.C § 623(d)

  20.        Defendant's violation of the ADEA was willful and intentional.

  21.        As a direct and proximate result of the foregoing violations of

the ADEA, Plaintiff has sustained economic and non-economic damages,

including, but not limited to, mental anguish and emotional distress, loss of

employment and future employment opportunities, denial of wages and

other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant's store.

   22.       Wherefore, Plaintiff prays for:

          a. Lost wages, employment benefits, and other compensation lost

             to her as a result of Defendant's discriminating against her on

             the basis of his age, and prejudgment interest;

          b. Liquidated damages doubling the award of interest, wages, lost

             employment benefits, and other compensation lost to her as a

             result of Defendant's discriminating against her on the basis of

             her age;




                                        5
        Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 6 of 8




         c. Back pay for the Floor Supervisor position beginning on the

            date the position in question was filled and extending for a

            reasonable time into the future;

         d. Reasonable attorney's fees, expert witness fees, expenses,

            and costs of this action and of prior administrative actions; and

         e. Such other relief that this Court deems just and appropriate.

                         DEMAND FOR JURY TRIAL

      Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury of all issues so triable in this action.

                                            Respectfully submitted,




                                            B. Norman Williamson
                                            ABA No. 2010269
                                            9 Rachel Ct.
                                            Little Rock, Ar 72206
                                            Phone: (501) 944-8185 ·
                                            Fax: (501) 232-4237
                                            bnwillia09@gmail.com




                                        6
        Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 7 of 8




                        CERTIFICATE OF SERVICE

      I hereby certify that on November I l   , 2020, a copy of the foregoing
was served on the following by first class mail:

The Prentice-Hall Corporation System, Arkansas.
300 Spring Building, Suite 900
300 S. Spring Street
Little Rock, AR 72201



                                                   B. Norman Williamson




                                      7
                    Case 4:20-cv-01326-DPM Document 1 Filed 11/10/20 Page 8 of 8

EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To     Bridget R. Roberts                                                             From:     Little Rock Area Office
       17013 Quail Run Dr.                                                                      820 Louisiana
       Little Rock, AR 72210                                                                    Suite 200
                                                                                                Little Rock, AR 72201



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                 EEOC Representative                                                      Telephone No.

                                                Chris E. Stafford,
520-2019-05919                                  Investigator                                                             (501) 324-5812
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [KJ       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission


                                                                                                                           08/17/2020

 Enclosures(s)                                                                                                                 (Date Mailed)
                                                                 William A. Cash, Jr.,
                                                                 Area Office Director
 cc:
             Maggie L. Scardapane, Esq.
                                                                                                       Madison, Eva C Little
             Legal Counsel, Employment                       B. Norman Williamson                      Littler Mendelson, P.C.
             PVH Corp.
                                                             Attorney at Law                           217 E. Dickson Street, Ste 204
             200 Madison Avenue, 19th Floor
                                                             300 S Spring St                           Fayetteville AR 72201
             New York, NY 10016
                                                             Suite 900
                                                             Rock, AR 72201
